90 N.Y.2d 829 (1997)
In the Matter of Christopher M. Ferrara, Appellant,
v.
Superintendent, New York State Police, et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 7, 1997
Decided June 5, 1997.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question. Motion for leave to appeal denied. Motion for poor person relief dismissed as academic.